UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 81-4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS Greater China Opportunities FundAs of 7-31-11 (Unaudited) Shares Value Common Stocks 99.56% $105,486,851 (Cost $89,783,470) China 35.36% 37,461,027 Anhui Conch Cement Company, Ltd. 174,000 813,338 China Coal Energy Company, Ltd., Series H 1,369,000 1,964,668 China Merchants Bank Company, Ltd. 929,500 2,203,038 China Minsheng Banking Corp. Ltd. 2,703,500 2,376,215 China National Building Material Company, Ltd. 616,000 1,234,411 China Shenhua Energy Company, Ltd., Class H 529,000 2,650,695 China Zhengtong Auto Services Holdings, Ltd. (I) 621,500 821,357 CNOOC, Ltd. 639,000 1,420,278 Country Garden Holdings Company 4,516,000 2,325,818 Daphne International Holdings, Ltd. 1,476,000 1,587,899 Evergrande Real Estate Group, Ltd. 3,141,000 2,367,411 Industrial & Commercial Bank of China 5,511,500 4,214,623 International Mining Machinery Holdings, Ltd. 1,379,500 1,366,846 Maoye International Holdings, Ltd. (I) 2,553,000 1,216,837 NVC Lighting Holdings, Ltd. 2,421,000 1,269,220 PetroChina Company, Ltd., Class H 1,592,000 2,263,019 PICC Property & Casualty Company, Ltd., Class H (I) 908,000 1,576,543 Ping An Insurance Group Company 230,000 2,247,442 Qihoo 360 Technology Company, Ltd., ADR (I) 40,000 922,000 Tsingtao Brewery Company, Ltd., Series H 106,000 674,893 Zhongsheng Group Holdings Ltd. 662,500 1,405,364 Zhuzhou CSR Times Electric Company, Ltd. 182,000 539,112 Hong Kong 30.79% 32,626,075 BOC Hong Kong Holdings, Ltd. 693,500 2,077,900 Cheung Kong Holdings, Ltd. 110,000 1,675,251 China Foods, Ltd. 906,000 790,416 China Metal Recycling Holdings, Ltd. 1,081,200 1,456,720 China Mobile, Ltd. 296,000 2,945,347 China Unicom Hong Kong, Ltd. 858,000 1,717,119 CLP Holdings, Ltd. 80,000 739,920 Comba Telecom Systems Holdings Ltd. 809,050 742,049 COSCO Pacific, Ltd. 586,000 947,477 Digital China Holdings, Ltd. 750,000 1,276,780 Fook Woo Group Holdings, Ltd. (I) 3,216,000 946,947 G-Resources Group, Ltd. (I) 9,246,000 745,874 GCL-Poly Energy Holdings, Ltd. 2,025,000 1,150,179 Haier Electronics Group Company, Ltd. (I) 424,000 515,967 Hong Kong Exchanges & Clearing, Ltd. 91,600 1,886,876 Hutchison Whampoa, Ltd. 240,000 2,790,148 Hysan Development Company, Ltd. 172,000 805,368 Kerry Properties, Ltd. 155,000 751,669 Kunlun Energy Company, Ltd. 1,348,000 2,246,557 Lonking Holdings, Ltd. 2,288,000 1,161,514 Luk Fook Holdings International, Ltd. 205,000 1,071,417 Swire Pacific, Ltd., Class A 108,000 1,522,744 Techtronic Industries Company 861,500 899,249 Wharf Holdings, Ltd. 241,000 1,762,587 Macau 1.69% 1,788,675 Sands China, Ltd. (I) 592,000 1,788,675 Taiwan 31.72% 33,611,074 Advanced Semiconductor Engineering, Inc. 1,339,000 1,445,694 1 Greater China Opportunities FundAs of 7-31-11 (Unaudited) Shares Value Taiwan (continued) Asustek Computer, Inc. 129,320 $1,040,321 Catcher Technology Company, Ltd. 251,000 2,193,127 China Petrochemical Development Corp. 832,000 1,292,479 Chinatrust Financial Holding Company, Ltd. 1,350,000 1,217,133 First Steamship Company, Ltd. 582,000 1,500,945 Formosa Plastics Corp. 233,000 876,589 Foxconn Technology Company, Ltd. 340,000 1,568,015 Fubon Financial Holding Company, Ltd. 955,000 1,556,453 HTC Corp. 39,900 1,186,970 Huaku Development Company, Ltd. 349,682 1,040,428 J Touch Corp. (I) 498,000 1,253,884 Oriental Union Chemical Corp. 828,000 1,489,836 Prince Housing & Development Corp. 1,890,000 1,933,394 Ruentex Industries, Ltd. (I) 505,000 1,245,052 Taiwan Fertilizer Company, Ltd. (I) 330,000 1,178,594 Taiwan Glass Industrial Corp. 62,900 97,389 Taiwan Mobile Company, Ltd. (I) 783,000 2,153,170 Taiwan Semiconductor Manufacturing Company, Ltd. 1,513,089 3,777,597 Taiwan Surface Mounting Technology Company, Ltd. 464,200 1,327,982 Uni-President Enterprises Corp. 731,000 1,198,991 Unimicron Technology Corp. 603,000 1,072,633 Yuanta Financial Holdings Company, Ltd. (I) 2,750,000 1,964,398 Total investments (Cost $89,783,470)† 99.56% $105,486,851 Other assets and liabilities, net 0.44% $470,117 Total net assets 100.00% $105,956,968 The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. † At 7-31-11, the aggregate cost of investment securities for federal income tax purposes was $89,870,928. Net unrealized appreciation aggregated $15,615,923, of which $18,002,416 related to appreciated investment securities and $2,386,493 related to depreciated investment securities. The Fund had the following sector composition as of 7-31-11 (as a percentage of total net assets): Financials 34% Information Technology 17% Consumer Discretionary 10% Energy 10% Industrials 9% Materials 8% Telecommunication Services 6% Consumer Staples 4% Utilities 2% 2 Greater China Opportunities FundAs of 7-31-11 (Unaudited) Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the values by input classification of the Fund’s investments as of July 31, 2011, by major security category or type: Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable 07/31/11 Price Inputs Inputs Common Stocks China $37,461,027 $922,000 $36,539,027 — Hong Kong 32,626,075 — 32,626,075 — Macau 1,788,675 — 1,788,675 — Taiwan 33,611,074 — 33,611,074 — Total Investments in Securities $105,486,851 $922,000 $104,564,851 — Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the nine month period ended July 31, 2011, there were no significant transfers in or out of Level 1 or Level 2 assets. In order to value the securities, the Fund uses the following valuation techniques. Equity securities, including exchange-traded funds, held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. Significant market events that affect the values of non-U.S. securities may occur between the time when the valuation of the securities is generally determined and the close of the NYSE. During significant market events, these securities will be valued at fair value, as determined in good faith, following procedures established by the Board of Trustees. The Fund may use a fair valuation model to value non-U.S. securities in order to adjust for events which may occur between the close of foreign exchanges and the close of the NYSE. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 3 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust III By: /s/ Keith F. HartsteinKeith F. HartsteinPresident and Chief Executive OfficerDate: September 20, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. HartsteinKeith F. HartsteinPresident and Chief Executive OfficerDate: September 20, 2011By: /s/ Charles A. RizzoCharles A. RizzoChief Financial OfficerDate: September 20, 2011
